WILLIAMS, J.
We are of the opinion it was in time. With the clause above quoted in the journal entry there would be no reason why the defendant would appeal as the journal entry, in its original form, was in favor of the defendant. The decree of the court as modified by the second entry became the ultimate decree in the case and therefore the period within which the appeal bond could be filed would run from the filing of the second journal entry.
We are therefore of the opinion that the motion to dismiss the appeal was properly overruled. .
Lloyd and Richards, JJ, concur.